DETAILED ACTION
The amendment filed on 11/05/2021 has been entered and fully considered. Claims 1-22 are pending, of which claim 1, 14, 16 and 21 are amended.

Response to Amendment
In response to amendment, the examiner establishes rejection under 35 U.S.C. 112(a), and modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of copending Application No. 17/216,510 (reference application) and over claim 1-17 of copending Application No. 17/216,514 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently copending claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claim 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and claim 21 recites “hexane diamine”, respectively.  However, “Hexane diamine” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore, hexane diamine is a new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farokhzad et al. (US 2018/0172694, IDS) (Farokhzad) in view of Anderson (US 6,649,419, IDS), and Kleine et al. (Polymer Chemistry, 2014)(Kleine).
Regarding claim 1, Farokhzad teaches a method of identifying proteins in a sample (abstract), comprising:
incubating a particle panel with the sample to form a plurality of distinct biomolecule coronas corresponding to distinct particle types of the particle panel (par [0029]); and
assaying the plurality of distinct biomolecule coronas to identify the enriched proteins (par [0029]), wherein the assaying is capable of identifying from 1000 to 10,000 protein groups (e.g. # identified proteins 1824) (Fig. 10B, par [0072]), and wherein the 
Farokhzad does not specifically teach magnetically isolating the particle panel from unbound protein in the sample to enrich proteins in the plurality of distinct biomolecule coronas. However, Farokhzad teaches particles with the cores being composed of metal or inorganic oxides, including magnetic cores (par [0382]), in particular, Ultra-uniform PEG-coated superparamagnetic iron oxide nanoparticles 20 nm in size (par [0382]). A person skilled in the art would have appreciated that the purpose of the particles with metal or magnetic core is for separating the particles from the incubating solution. For example, Anderson teaches using the particles with metal or magnetic core for magnetically isolating the particle from unbound protein in the sample to enrich proteins (col. 4, lines 29-34). At time before the filing it would have been obvious to one of ordinary skill in the art to use the teaches particles with the cores being composed of metal or inorganic oxides, including magnetic cores as taught by Farokhzad (par [0215]) for magnetically isolating the particle panel from unbound protein in the sample to enrich proteins in the plurality of distinct biomolecule coronas as demonstrated by Anderson (col. 4, lines 29-34), the result is predictable.
Farokhzad does not specifically teach that wherein the coating is selected from (i) poly(N-(3-(dimethylamino)propyl) methacrylamide) (PDMAPMA), (ii) poly(oligo(ethylene glycol) methyl ether methacrylate) (POEGMA), and (iii) hexane diamine. However, Kleine teaches oligo(ethylene glycol methyl ether) methacrylate (POEGMA) as a stabilizer for magnetite nanoparticles (Title). Kleine teaches that “If the grain size of magnetite particles is less than about 12 nm, then individual particles can have single magnetic domains leading to superparamagnetic behavior but suitable stabilization of the particles is needed in order to prevent aggregation, while keeping the superparamagnetic properties unchanged.” (page 525, par 0). Kleine further teaches that “The utility of the PEI-graft-POEGMA synthesised was demonstrated by its ready use as a stabiliser in the preparation of superparamagnetic magnetite nanoparticles which retained all of the characteristics of nanoparticles prepared in the absence of stabilizer” (page 533, par 0). At time before the filing, it would have been obvious to one of ordinary skill in the art to select (ii) poly(oligo(ethylene glycol) methyl ether 
Farokhzad teaches that proteins binds to nanoparticles through different surface charges/functional groups on different coatings (Fig. 13, par [0076]). As a matter of fact, some drugs, such as antibodies, are made of proteins. Protein and DNA share similar functional groups, such as amines, and carbonyls. These surface charges/functional groups on the nanoparticles provide capabilities to bind different proteins, DNAs and drugs. Thus, the different coatings, such as poly(N-(3-(dimethylamino)propyl) methacrylamide) (PDMAPMA), and poly(oligo(ethylene glycol) methyl ether methacrylate (POEGMA), not only stabilize the structure of nanoparticles, but also provide more kinds of charged/functionalized surface for different proteins to bind.
Regarding claim 2, Farokhzad teaches that wherein the particle panel comprises at least 2 distinct particle types (Fig. 13, par [0076]).
Regarding claim 3, Farokhzad teaches that wherein the particle panel comprises a first distinct particle type and a second distinct particle type, wherein the first distinct particle type and the second distinct particle type share at least one physicochemical property (e.g. charge) and differ by at least one physicochemical property (e.g. size), such that the first distinct particle type and the second distinct particle type are different (Fig. 13, par [0076]).
Regarding claim 4, Farokhzad teaches that wherein the particle panel comprises at least 5 distinct particle types (Fig. 13, par [0076]).
Regarding claim 5, Farokhzad teaches that wherein the assaying is capable of identifying from 1,000 to 5,000 protein groups (Fig. 10B, par [0072]).
Regarding claim 6, protein group normally comprises a peptide sequence having a minimum length of 7 amino acid residues.
Regarding claim 7, Farokhzad teaches that wherein at least one distinct particle type of the particle panel is a microparticle, a nanoparticle, or a superparamagnetic iron oxide particle (par [0215][0382]).
Regarding claim 8, Farokhzad teaches that wherein each particle of the particle panel comprises an iron oxide material (par [0382]).
Regarding claim 9, Farokhzad teaches that wherein the assaying is capable of identifying from 1,000 to 10,000 proteins (Fig. 10B, par [0072]).
Regarding claim 10, Farokhzad teaches that wherein the sample is a biological sample, and wherein the biological sample is plasma, serum, CSF, urine, tear, cell lysates, tissue lysates, cell homogenates, tissue homogenates, nipple aspirates, fecal samples, synovial fluid and whole blood, or saliva (par [0029]).
Regarding claim 11, Farokhzad teaches that wherein the sample comprises a plurality of samples (par [0029]).
Regarding claim 12, Farokhzad teaches that wherein the plurality of samples comprises at least two or more spatially isolated samples (par [0012]).

Regarding claim 14, Farokhzad teaches that the method of claim 1, further comprising repeating steps (a)-(c), wherein, when repeated, the incubating, isolating, and assaying, as determined by comparing a peptide mass spectrometry feature from at least three full-assay replicates for each particle type in the particle panel (par [0326]). 
The phrase “yields a percent quantile normalized coefficient (QNCV) of variation of 20% or less” describes an intended results and carried no weight in determining the patentability of the process.
Regarding claim 15, Farokhzad teaches that wherein the assaying is capable of identifying proteins over a dynamic range of at least 7 (par [0176]).
Regarding claim 16, Farokhzad teaches that the method further comprising, subsequent to the assaying of (c), one or more of (i) adding a lyse buffer (e.g. Tris HCl, NaCl and EDTA) to the plurality of distinct biomolecule coronas (par [0326]), (ii) digesting the proteins in the plurality of distinct biomolecule coronas to generate digested peptides (par [0326]), and (iii) purifying the digested peptides (par [0326]).
Regarding claim 17, Farokhzad teaches that wherein the assaying comprises using mass spectrometry to identify proteins in the sample (par [0326]).
Regarding claim 18, Farokhzad teaches that wherein the assaying is performed in about 2 to about 4 hours, or wherein the method is performed in about 2 to about 10 hours (par [0298]).
Regarding claim 19, Farokhzad teaches that wherein the particle panel comprises a first distinct particle type, a second distinct particle type, and a third distinct particle type, wherein the first distinct particle type, the second distinct particle type, and the third distinct particle type comprise iron oxide cores, polymer shells, and are less than about 500 nm in diameter (Fig. 13, par [0076][0382]) and wherein the first distinct particle type comprises a negative charge, the second distinct particle type comprises a 
Regarding claim 22, Farokhzad teaches that wherein the particle panel comprises one or more distinct particle types selected from TABLE 12 (e.g. Polystyrene carboxyl functionalized, or silica) (par [0121][0209][0215]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farokhzad in view of Anderson and Kleine as applied to claims 1-19 and 22 above, and further in view of Li et al. (Journal of Nanobiotechnology, 2017) (Li).
Regarding claim 20, Farokhzad teaches that wherein the first distinct particle type comprises a silica coating (S-COOH) (par [0121]), and wherein the particle panel comprises distinct particle type having an iron oxide core (par [0382]).
Farokhzad does not specifically teach the second distinct particle type comprises a poly(N-(3-(dimethylamino)propyl) methacrylamide) (PDMAPMA), and the third distinct particle type comprises a poly(oligo(ethylene glycol) methyl ether methacrylate) (POEGMA) coating. However, as has been discussed regarding claim 1 above, Kleine teaches oligo(ethylene glycol methyl ether) methacrylate (POEGMA) as a stabilizer for magnetite nanoparticles (Title). Li teaches poly(N-(3-(dimethylamino)propyl) methacrylamide) (PDMAPMA) coating for stabilizing nanoparticle and having distinct functional group for analyte binding (page 2, par 0). At time before the filing, it would have been obvious to one of ordinary skill in the art to select the second distinct particle type comprises a poly(N-(3-(dimethylamino)propyl) methacrylamide) (PDMAPMA), and the third distinct particle type comprises a poly(oligo(ethylene glycol) methyl ether methacrylate) (POEGMA) coating, in order to stabilizing nanoparticles and having distinct functional group for analyte binding. A person skilled in the art would have been motivated to select PDMAPMA as coating for nanoparticles, in order to stabilize the nanoparticle and selectively binds specific analyte.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farokhzad in view of Anderson and Kleine as applied to claims 1-19 and 22 above, and further in view of Li and Zhang et al. (Journal of Wuhan University of Technology-Mater. Sci. Ed., 2017) (Zhang).
Regarding claim 21, Kleine and Li does not specifically teach hexane diamine as the coating for nanoparticles. However, Zhang teaches using hexane diamine as .

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Taking Li as an example, this reference merely teaches “AU-coated Fe304 NPs capped by PEG-b-PAMPImB for DNA loading and magnetofection assays.” See Li at Abstract and Scheme 1. Kirkland-York, a reference cited in Li, only teaches “polymer-stabilized Au nanoparticles (AuNPs) [having] amine-containing cationic block of [PCHPMA70-b-DMAPMAg,4)] utilized to promote the in situ reduction of Au** to AuNPs and subsequently bind small interfering RNA [for] delivery of siRNA to cancerous cells.” See Kirkland-York at Abstract and Scheme 1. However, neither Li nor Kirkland-York teaches or discloses “a particle type having an iron oxide core with a coating selected from (1) poly(N-(3-(dimethylamino)propyl) methacrylamide) (PDMAPMA), (11) poly(oligo(ethylene glycol) methyl ether methacrylate) (POEGMA),” as recited in claim 1.” (remark, page 7).
This argument is not persuasive. Li is cited for teaching poly(N-(3-(dimethylamino)propyl) methacrylamide) (PDMAPMA) coating for stabilizing nanoparticle and having distinct functi0onl group for analyte binding (page 2, par 0). A person skilled in the art would have been motivated to select PDMAPMA as coating for nanoparticles, in order to stabilize the nanoparticle and selectively binds specific analyte.
Applicant argues that “Moreover, not only does the asserted combination of cited art fail to meet all of the elements of claim 1, there is also no motivation to modify Farokhzad with Anderson, Li or Kleine as the proposed modification would inevitably render Farokhzad unsatisfactory for its intended purpose. See MPEP § 2143.01(V) (“if proposed modification would render the prior art invention being modified unsatisfactory In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)”). (remark, page 7-8).
Examiner respectfully disagrees. Farokhzad teaches Ultra-uniform PEG-coated superparamagnetic iron oxide nanoparticles 20 nm in size (par [0382]). Kleine teaches oligo(ethylene glycol methyl ether) methacrylate (POEGMA) as a stabilizer for magnetite nanoparticles (Title). Kleine teaches that “If the grain size of magnetite particles is less than about 12 nm, then individual particles can have single magnetic domains leading to superparamagnetic behavior but suitable stabilization of the particles is needed in order to prevent aggregation, while keeping the superparamagnetic properties unchanged.” (page 525, par 0). Kleine further teaches that “The utility of the PEI-graft-POEGMA synthesised was demonstrated by its ready use as a stabiliser in the preparation of superparamagnetic magnetite nanoparticles which retained all of the characteristics of nanoparticles prepared in the absence of stabilizer” (page 533, par 0). At time before the filing, it would have been obvious to one of ordinary skill in the art to select (ii) poly(oligo(ethylene glycol) methyl ether methacrylate) (POEGMA) as the coating, in order to stabilize the magnetite nanoparticles in Farrokhzad.
Applicant argues that “Farokhzad discloses a sensor array for detecting a pattern of binding of proteins, defining a biomolecule fingerprint representative of proteins that bind to the plurality of particles, and associating the biomolecule fingerprint with a biological state of the subject. See Farokhzad at claims. The nanoparticles of Li and Kleine are used for DNA delivery and controlled drug delivery, respectively. Modifying Farokhzad with Li or Kleine would thus render Farokhzad to be unsatisfactory or inoperable for its intended purpose” (remark, page 8, par 1).
Examiner respectfully disagrees. Farokhzad teaches that proteins binds to nanoparticles through different surface charges/functional groups on different coatings (Fig. 13, par [0076]). As a matter of fact, some drugs, such as antibodies, are made of proteins. Protein and DNA share similar functional groups, such as amines, and carbonyls. These surface charges/functional groups on the nanoparticles provide capabilities to bind different proteins, DNAs and drugs. Thus, the different coatings, poly(N-(3-(dimethylamino)propyl) methacrylamide) (PDMAPMA), and poly(oligo(ethylene glycol) methyl ether methacrylate (POEGMA), not only stabilize the structure of nanoparticles, but also provide more kinds of charged/functionalized surface for different proteins to bind.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797